FILED

UNITED sTArEs DISTRICT couRr ,.,.j,~ 2 7 gm
FoR THE DISTRICT oF CoLUMBIA ‘r '
C|erk, u.i». c`~;strict and

Anthany Kaden, ) Sdf\k\'\-\Ptcy C°urts
)
Plaintiff, )
)
v_ ) Civil Action No.
, /7_., Zob§¢
Richard H. Battey et al., )
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, a South Dakota state prisoner proceeding pro se, has submitted a Complaint and
an application to proceed in forma pauperis Plaintiff sues United States District judge Richard
H. Battey of the District of South Dakota, and the Clerk of that Court, joseph A. Haas, for
alleged rulings made during plaintiffs civil lawsuit, which allegedly was dismissed on january
l7, 2012. See Compl. at l-2. Plaintiff seeks, among other relief, the removal of both judicial
officers and monetary damages exceeding $2 million. Id. at 3-4. The Court will grant plaintiffs
application to proceed in forma pauperis and will dismiss this action for lack of subject matter
jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time"
it determines that subject matter jurisdiction is wanting).

jurisdiction is wanting for three reasons. First, a federal district court is not a reviewing
court and. thus, lacks subject matter jurisdiction to review the decisions of other courts. See 28
U.S.C. §§ l33l, 1332 (generaljurisdictional provisions); Fleming v. Unilea’ States, 847 F. Supp.
170, 172 (D.D.C. 1994), ceri. denied 513 U.S. 1150 (1995). Second,judges and clerks of court

are absolutely immune from lawsuits based on acts, as alleged here, taken in their official

capacity. Sindram v. Suda, 986 F.2d l459, 1460 (D.C. Cir. l993). Third, the instant complaint
is "patently insubstantial, presenting no federal question suitable for decision.' " Cala’well v.

Kagan, 777 F. Supp. 2d l77, 178 (D.D.C. 201 l) (quoting Tooley v. Napolitano, 586 F.3d 1006,

l009 (D.C. Cir. 2009)). A separate order of dismissal accompanies this Memorandum Opinion.

¢»~ ')Ul»~@

Date: December  ,2012 United Stat~es~f)istrict judge